Order entered August 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01436-CR

                         RAYMOND CRAIG FREEMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-41797-I

                                           ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing in the trial court. A supplemental clerk’s record with

the trial court’s findings was filed. We ADOPT the trial court’s findings that appointed counsel

Sharita Blacknall (1) filed an Anders brief on May 1, 2019, (2) sent appellant a copy of the

clerk’s and reporter’s records on March 8, 2019, and (3) notified appellant of his right to file a

pro se response to the Anders brief and his pro se right to seek discretionary review in the event

the Court declares his appeal frivolous. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014). On August 7, 2019, Ms. Blacknall filed a motion to withdraw as counsel in this

Court. The appeal will be submitted in due course.
       We DIRECT the Clerk to send a copy of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; to counsel Sharita Blacknall; and to the Dallas

County District Attorney.




                                                   /s/    LANA MYERS
                                                          JUSTICE